Citation Nr: 1639770	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including due to exposure to asbestos and/or other toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION


The Veteran served on active duty in the U. S. Air Force from May 1964 to September 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, and in May and October of 2013, the Board remanded the claim for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted in its May 2013 remand, a claim entitlement to service connection for coronary artery disease (CAD) has been raised by the Veteran's representative, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Thus, because the Board does not currently have jurisdiction over this claim.  This claim is again referred it to the RO for appropriate development and consideration.  


FINDING OF FACT

The Veteran does not have a lung disability, to include chronic obstructive pulmonary disease, due to his service.


CONCLUSION OF LAW

A lung disability, to include chronic obstructive pulmonary disease, was not caused or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran initially claimed that he developed COPD entirely because of exposure to asbestos during his military service.  Later, however, he asserted that he was exposed to several toxins during his service, albeit still including asbestos, but that any one of them may have caused his COPD.  He contends the record includes doctors' opinions linking his COPD to his exposure to aircraft paints and solvents (trichloroethene and zinc chromate) while performing his duties and responsibilities in service as an aircraft mechanic.

In a lay statement, dated in August 2011, C.S. essentially indicated that he had worked with the Veteran during service in aircraft maintenance, and that they used trichloroethene and zinc chromate in the performance of their duties.  

In a statement, dated in September 2011, the Veteran described his duties as an aircraft mechanic.  He stated the following: his duties involved removing and replacing wheels and tires assembled from SAC assigned aircrafts.  He took them apart and was required to degrease them with a chemical bath.  During that process, the rims were placed in a tank filled with acid so the rims could be stripped.  The rims were primed with zinc chromate and repainted with aluminum paint.  The paint on some wheels had to be chemically removed during which he was exposed to many chemicals containing trichloroethene.  When those chemicals were heated, he inhaled toxic fumes that were emitted throughout the work place.  

In a statement, dated in November 2013, the Veteran reported that during service he had worked on flight controls, removing and replacing landing gear, removing and replacing wheels and tires, and breaking down tire assemblies (i.e., cleaning, inspecting, breaking down, repairing and replacing wheels and tires).  His duties included stripping paint and grease off of wheel parts with chemicals (trichloroethane, which was heated, causing more fumes) and then priming them with zine chromate, painting them, and then putting the tire back on.  He reported being covered in asbestos from working on KC-97 brakes, and working without a respirator or gloves.  

The Veteran has submitted a performance evaluation, covering the period from December 1967 to May 1968, which indicates that he performed duties as an aircraft mechanic with repair and reclamation, removing, tearing down, inspecting, reassembling, and replacing flight controls and landing gear.  

The Veteran has also submitted an "Occupational Safety and Health Guideline for Zinc Chromate" taken from the internet, which states that acute exposure can cause irritation of the eyes and mucous membranes, skin rash, ulceration, and allergy, and that chronic exposure can cause chronic bronchitis, rhinitis, and nasal mucosal polys, and lead to chemical pneumonia.  

As an initial matter, to the extent that a June 2007 report from a private physician, Dr. F.W.B., includes a vague discussion of exposure to Agent Orange, he does not appear to assert that the Veteran has a respiratory disability due to such exposure, rather, he asserts that the Veteran was exposed to zinc chromate and trichloroethane.  In any event, the Veteran served during the Vietnam War, but his service did not include duty in or visitation to the Republic of Vietnam; he has no qualifying service in Korea or Thailand.  Therefore, a presumption of exposure to Agent Orange is not warranted for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

To the extent that a claim has been presented based on exposure to asbestos during service, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, (VBA Manual M21-1), IV.ii.2.C, provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VBA Manual M21-1 defines "asbestos" as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Note:  Due to concerns about the safety of asbestos, the use of materials containing asbestos has declined in the U.S. since the 1970s.

VBA Manual M21-1, IV.ii.2.C.2.a.  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques (scars of the lining that surrounds the lungs), mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  Note: The biological actions of the various fibers differ in some respects, in that chrysotile products have their initial effects on the small airways of the lung cause asbestosis more slowly, and result in lung cancer more often, and crocidolite and amosite, have more initial effects on the small blood vessels of the lung, alveolar walls, and pleura, and result more often in mesothelioma. 

VBA Manual M21-1, IV.ii.2.C.2.b.  

Specific diseases that may result from exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis gastrointestinal cancer that develops in 10 percent of persons with asbestosis urogenital cancer that develops in 10 percent of persons with asbestosis, and mesothelioma that develops in 17 percent of persons with asbestosis.  Important: All persons with significant asbestosis develop cor pulmonale (enlargement of the right ventricle of the heart) and heart disease secondary to disease of the lung or its blood vessels.  Those persons who do not die from cancer often die from heart failure secondary to cor pulmonale.  Disease-causing exposure to asbestos may be brief, and/or indirect.  Notes: Current smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer.  Mesotheliomas are not associated with cigarette smoking.

VBA Manual M21-1, IV.ii.2.C.2.c.  

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings carpentry and construction manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials asbestos cement sheet and pipe products, and military equipment.  Note:  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.

VBA Manual M21-1, IV.ii.2.C.2.d.  

Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Note:  The exposure may have been direct or indirect; the extent and duration of exposure is not a factor.

VBA Manual M21-1, IV.ii.2.C.2.f.  

The Veteran's personnel records show that following his basic training and technical training, his principal duties primarily involved working with aircraft as a mechanic, ground crew member, or team member associated with tankers.  His discharge (DD Form 214) shows that his specialty was aircraft mechanic, and that he took at least three courses in aircraft mechanics/maintenance.  

The Veteran's service treatment reports do not contain any relevant findings, complaints, or diagnoses.  The Veteran's separation examination report, dated in September 1968, shows that his lungs and chest were clinically evaluated as normal.  An X-ray was normal.  See also June 1966 and November 1967 examination reports (same).  In an associated "report of medical history" to the September 1968 separation examination report, the Veteran indicated that he did not have a history of asthma, shortness of breath, or chronic cough.  

As for the post-service medical evidence, a VA hospital report and an examination report, dated in 1970, do not show any relevant complaints, findings, or diagnoses.  

A September 2006 VA examination report notes a history of COPD.  The Veteran reported an employment history in plumbing repairs, and as a painter.

In a statement, dated in December 2006, F.W.B., D.O., stated that during service, the Veteran was exposed to trichloroethene, an agent called Skydrol," and zinc chromate ("as a primer paint") during his service.  He concluded that the Veteran's COPD "is causally related to exposure to the chemicals exposed while a staff sergeant in the Air Force within a reasonable degree of medical probability."  He indicated that he had examined the Veteran, taken his history, and reviewed the Veteran's discharge (DD Form 214).  

He stated, "[I]t is my opinion that his current disability began in service and was a result of exposure to toxic chemicals in the service."  

VA progress notes, dated beginning in 2009, note COPD, and contain a number of notations that the Veteran had a history of smoking two packs of cigarettes per day, and that he quit smoking in 1976.  See e.g., report, dated in September and December of 2011; April and December of 2012; February 2014.  

In a statement from K.B., M.D., dated in December 2011, notes the following: he has been evaluating the Veteran over the past few months.  The Veteran has reactive airway disease.  The Veteran stated that his breathing difficulties began "soon after his exposure to zinc chromate and trichloroethane while in the military."  This raises the question of reactive airway disease syndrome (RADS).  It is therefore likely that given the timing of symptoms in relation to exposure to these chemicals that they are related and associated with each other.  

A VA respiratory disability benefits questionnaire (DBQ), dated in February 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: a September 2009 chest X-ray report contains an impression noting no active disease was seen, an overall stable film when compared to prior X-ray, and stable mediastinal patterns, likely with some aortic root ectasia.  The results from a pulmonary function test (PFT) performed in February 2012, were also summarized.  Service treatment records were noted to be silent for any relevant conditions.  The diagnoses were COPD, and obstructive sleep apnea.  The report includes medical articles on the health effects of exposure to asbestos, zine chromate, or trichloroethane (citations omitted).  The examiner concluded that COPD was not caused by, or a result of, service, to include as due to exposure to asbestos, trichloroethane and/or zinc chromate.  

The examiner explained the following: a review of the current medical literature is silent for any causative effect between exposure to zine chromate paint fumes, trichloroethane degreaser fumes, and asbestos, and subsequent development of COPD.  Additionally, the Veteran smoked cigarettes for a time, and the most common etiology of COPD in America remains cigarette smoking.  After review of the recent medical literature, the examiner's opinion was that the Veteran's current COPD did not manifest initially during his military service from May 1964 to September 1968, and that it is not related to exposure to asbestos, zine chromate, or trichloroethane, nor is it otherwise related to an injury or disease in the service.    

In a statement, dated in April 2012, Dr. K.B. stated that he is currently treating the Veteran for pulmonary disease.  He has reactive airway disease syndrome, with exposures to zinc chromate and trichloroethane while in the military.  A lay statement from C. S. attests to this exposure.  Dr. K.B. concluded that it is as likely as not that his current respiratory condition may be related to his military service.  

In March 2016, the RO obtained a job description from the Air Force Historical Research Agency (AFHRA).  Specifically, a specialty summary was received which notes the duties and responsibilities for "tactical aircraft maintenance specialist" (AFSC 43151).  The summary basically states that the specialist performs a wide variety of maintenance duties, including, but not limited to, inspecting all parts of aircraft, preforming preventative maintenance checks, and installing and cleaning aircraft parts. 

In an associated electronic mail (email), an AFHRA archivist stated that a manual or regulation from the mid-1960s could not be located, but that one from the 1970s (updated in April 1980) had been located which has the full description for a 43151, although some references ("'E' shredout") were for the F-15 Eagle which were a change from the 1960s, but that, "The basic job would still be the same."  

In a memorandum, dated in March 2016, the RO noted that a response had not been received from Westover Air Reserve Base, but that a copy of a job description from an Air Force Manual had been received.  

In an opinion, dated in March 2016, a VA physician (Dr. S), stated the following:  

With regard to the issue of service connection for asbestos, the Helsinki criteria do not support that the Veteran sustained a significant exposure to asbestos while on active duty.  While asbestos exposure has been conceded, a more important point is the duration and the intensity of the exposure.  Neither the Veteran's occupational duty nor his duration would have resulted in the development of an asbestos exposure-related disease.  The Veteran has no evidence of asbestos exposure-related disease objectively, as determined by the characteristic chest X-ray findings of pleural plaques or considerable interstitional fibrosis.  There are no findings of a recovery of sufficient quantities of asbestos fibers or bodies in bronchoalveolar lavage or lung tissue.  As there is no evidence of an asbestos exposure-related disease, a causal relationship between the Veteran's COPD and asbestos exposure cannot be assigned.  

Different disease risk factors and areas of involvement separate COPD from asbestos-related lung diseases.  Moreover, there are alternative explanations that would account for the Veteran's later COPD involvement.  COPD is characterized by airflow limitation that is not fully reversible.  Risk factors for COPD include that of cigarette smoking, genetic susceptibility to the disease, second-hand smoke, air pollution, and workplace exposure to dust, smoke, or fumes.  The Veteran has a history of cigarette smoking, and has been employed as a carpenter.  

The areas of involvement for COPD are that of the bronchial tubes and alveoli.  However, asbestos-related disease exposure involves the lung tissue itself in the form of significant interstitial lung fibrosis, unlike COPD.  Lastly, asbestosis results in the development of a restrictive disease rather than an obstructive pattern seen in COPD.  

With regard to the issue of service connection for COPD, Dr. S concluded that the Veteran's COPD is less likely as not proximately due to exposure to aircraft paints and solvents (zinc chromate and trichloroethane) while performing his duties as an aircraft mechanic while on active duty.  He explained that the Veteran's service treatment records did not demonstrate that he sustained any acute inhalational injuries while performing his military duties, nor were there any records to show a chronic respiratory condition or its treatment.  No lung or chest abnormalities were seen in his service examination reports, nor did medical histories note asthma or shortness of breath.  

With regard to trichloroethane, if you breathe air containing high levels of 1,1,1-trichloroethane for a short time, you may become dizzy and lightheaded and possibly lose coordination.  These effects rapidly disappear after you stop breathing contaminated air.  If you breathe in much higher levels, you may become unconscious, your blood pressure may decrease, and your heart may stop beating.  Whether breathing low levels of 1,1,1-trichloroethane for a long time causes harmful effects is not known.  (citation omitted).  Most studies have not reported adverse effects from chronic exposure to low levels of methyl chloroform in humans or animals.  (citation omitted).  Therefore, this agent would not be expected to result in the development of the Veteran's COPD.  

With regard to zinc chromate, although rare systemic effects on blood, liver, and kidneys from industrial exposure have been reported, the principal toxic effects of chromates from an occupational point of view are exerted on the skin, nasal mucous, eyes, larynx, and lungs.  Signs and symptoms may include lacrimation, dermatitis, penetrating ulcers, perforation of the nasal septum, congestion, chronic rhinitis, polyps of the upper respiratory tract, inflammation of the lung, emphysema, tracheitis, bronchitis, pharyngitis, adhesions of the diaphragm, inflammation of the liver, or even acute hepatitis with jaundice, respiratory irritations, leukocytosis, leukopenia, monocytosis, and eosinophilia.  (citation omitted).  

While some cases of chronic lung disease such as bronchitis and emphysema have been noted, this has usually resulted from several years of exposure along with an individual being symptomatic during the use of such agents.  This was not the case as evidenced by the Veteran's short term in the military, the absence of acute exposure incidents with effects, and that there were no chronic respiratory conditions which developed while on active duty.  Moreover the clinical course of the Veteran after leaving the military service did not show that he experienced respiratory problems until many years later.  This fact plus the fact that the Veteran engaged in cigarette smoking and worked as a carpenter would negate the conclusion that zine chromate contributed to the development of his COPD.  Other health care providers have relayed a positive causal relationship between the Veteran's COPD and his inservice chemical exposures.  However, the service treatment records, the clinical course of the Veteran, the long hiatus until the development of his respiratory issues, and the presence of other alternative explanations for the cause of his COPD "challenge their assertions."  

As an initial matter, the Board finds that the evidence is insufficient to show that the Veteran currently has asbestosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

In this regard, there is no competent evidence to show that the Veteran has asbestosis.  In particular, the February 2012 VA DBQ, and the March 2016 VA opinion are considered to be highly probative on this issue, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that asbestosis is not shown.  The best evidence provides evidence against this finding.    

The claim is presumed to include lung disabilities other than asbestosis.  However, the Veteran is not shown to have received any treatment for respiratory symptoms while in service, nor was he diagnosed with a respiratory disorder during service.  Thus, he is not shown to have been diagnosed with a disorder listed at 38 C.F.R.  § 3.309(a) in association with this claim.  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  

In this regard, the Veteran is shown to have a long history of heavy smoking, with a self-reported post-service occupational history of plumbing, painting, and carpentry.  

The earliest post-service medical findings of a respiratory disability are dated in 2006.  This is about 37 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  

In particular, the March 2016 VA opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by sufficient explanations and findings.  Prejean; Neives- Rodriguez.  The opinion in the February 2012 VA DBQ also weighs against the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered the opinions of Dr. F.W.B and Dr. K.B.  However, these opinions are insufficiently probative to warrant a grant of the claim.  None of them are shown to have been based on a review of the Veteran's medical history, or any other detailed and reliable medical history, Prejean, nor do they discuss the Veteran's medical history between separation from service and 2006, or their reasons for ruling out other demonstrated risk factors as the cause of the Veteran's COPD, specifically, occupational exposure to airborne irritants and chemicals, and/or smoking.  Neives-Rodriguez; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

The Board has considered the article submitted by the Veteran.  The Board is unable to find that this evidence, which is general in nature, and which does not discuss COPD, reasonably approximates the facts and circumstances of the Veteran's case, or that it warrants greater probative value that the VA opinions, which are shown to have been based on a review of the Veteran's claims file. Prejean; Neives-Rodriguez.  Therefore this evidence does not provide a sufficient basis to find that there is a causal relationship between COPD and the Veteran's service.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Simply stated, the Board finds that (while some evidence in this case does support the claim) the best evidence in this case provides highly probative evidence against this claim.  The high probative value of the medical opinions that provide evidence against this claim can not, unfortunately, be discounted by the Board.  The Veteran's history of smoking, as noted in the medical opinions, can also not be overlooked. 
 
As a final matter, the February 2012 VA respiratory DBQ shows that diagnoses included obstructive sleep apnea (OSA), and that the examiner concluded that this disorder was not related to the Veteran's service.  The Veteran has never indicated that he was claiming service connection for OSA, and a claim for service connection for OSA has not been raised by the record.  Robinson v. Shinseki, 557 F.3d 1355, 1359-62 (Fed. Cir. 2009).  Specifically, there is no evidence of treatment for symptoms related to OSA during service, OSA is first shown many years after separation from service, and there is no competent evidence to show that OSA is related to service.  Therefore, even if the Board were to interpret the scope of the claim to include OSA, service connection would not be warranted for this disability.     

With regard to the appellant's own contentions, and the lay statement, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lung disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  To the extent that the Veteran may have intended to assert that he had respiratory symptomatology during service, his service treatment records do not show any relevant complaints, and he denied asthma, chronic cough, and shortness of breath upon separation from service.  The Board finds this evidence to be the most probative evidence of record on this issue, and therefore this evidence is accorded greater weight than the Veteran's assertions, which come many years later.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran has been afforded an examination, and etiological opinions have been obtained that weigh against the claim.  Asbestosis is not shown.  The Board has concluded that a current lung disability is not shown to be related to the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent treatment records have been obtained.  In this regard, VA has obtained the Veteran's personnel records, and undertaken extensive efforts to obtain job descriptions and other evidence pertaining to the Veteran's exposure to chemicals, to include three unsuccessful requests to Westover Air Force base in 2015, and obtaining reports from the AFHRA.  The Veteran's assertions of exposure to asbestos, zinc chromate, and trichloroethane, have been accepted as credible by the Board, and by the VA physicians providing the opinions of record.  The Veteran has been afforded an examination, and opinions have been obtained that weigh against the claim.  

In October 2013, the Board remanded this claim.  The Board directed that
the Veteran's September 2011 statement regarding his exposure to toxic chemicals be reviewed and that an attempt be made to verify the use of those materials by the Air Force during his service and his potential exposure to them in the capacities claimed.  His claims of exposure to asbestos, zinc chromate, and trichloroethane, have been accepted as credible by the Board, and by the VA physicians providing the opinions of record.  The Board also requested that Dr. K. B. be contacted directly and asked to provide an addendum statement.  In March 2015, the RO sent Dr. K.B. a request for an addendum opinion.  There is no record of a response.  

In a statement, dated in May 2015, the Veteran indicated that Dr. K.B. had told him that he (Dr. K.B.) had nothing additional to say, and that he (Dr. K.B.) would not be submitted any additional evidence.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a lung disability, to include chronic obstructive pulmonary disease, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


